Citation Nr: 1009065	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had service from January 1945 to October 1945 as 
a recognized guerilla, and from October 1945 to January 1946 
as a member of the Philippine Army inducted into the service 
of the Armed Forces of the United States.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
VARO in Manila that denied entitlement to the benefit sought.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death 
was denied by rating decision dated in June 2003.  In August 
2003 the appellant disagreed with the RO decision.  She was 
issued a statement of the case in June 2004, but she did not 
complete the appeal by filing a formal appeal.

2.  Evidence received since the June 2003 rating decision is 
cumulative and redundant of previously submitted evidence, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence added to the record since the final June 2003 rating 
decision is not new or material; accordingly, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103(a) VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; what information and evidence VA 
will obtain, and what information and evidence the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In a claim for service connection for the cause of the 
Veteran's death, as well as in claims for Dependency and 
Indemnity Compensation Benefits, the VCAA notice letter must 
include:  (1) A statement of the conditions, if any, for 
which a Veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected disorder; and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In letters dated in October 2007 and February 2009, the 
appellant was provided with notice of the evidence needed to 
substantiate her claim.  In the latter communication she was 
told that during the Veteran's lifetime, service connection 
was established for scarring from an appendectomy.  She was 
told that to support her claim, she needed to submit evidence 
that shows a service-connected disability was the primary or 
contributing cause of the Veteran's death.

Also, the Board notes that in a new and material evidence 
claim, the VCAA notice must include the evidence and 
information necessary to reopen the claim and the evidence 
and information that is necessary to establish the underlying 
claim for the benefits sought.  An October 2007 letter to the 
appellant notified her that the appeal period for the claim 
filed in June 2003 had expired and that decision had become 
final.  She was told what was needed to qualify as new 
evidence and what was needed to be considered as material 
evidence.  She was informed that the evidence could not 
simply be repetitive or cumulative of the evidence of record 
when the claim was previously decided.  

She was provided ample opportunity to respond to that 
correspondence and over the course of the appeal has had 
various opportunities to submit and identify evidence.  The 
Board finds she has been provided a meaningful opportunity to 
participate effectively in the processing of her claim by VA.

The Board finds that all relevant evidence has been obtained 
with regard to the claim to reopen, and that the duty to 
assist requirements have been satisfied.  The VCAA imposes a 
duty upon VA to seek relevant treatment records in all cases, 
but there is no identified relevant evidence that has not 
been accounted for.  38 C.F.R. § 3.159.  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii).


Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain diseases, such as cardiac disease, will be presumed 
to have been incurred in service if manifested to a degree of 
10 percent or more within one year after service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.12.

With regard to new and material evidence, a final decision 
cannot be reopened unless new and material evidence is 
presented.  The Secretary of VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with regard to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).

For claims filed on or after August 2001, as in the instant 
case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the entire context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail, all the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must also review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the Court requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
appellant).

By rating decision dated in June 2003, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death on the basis that the medical evidence did 
not show the Veteran's death which was caused by cardiac 
respiratory arrest secondary to status asmaticus was related 
to his service.  Reference was made to the service treatment 
records showing no complaints, findings, or diagnosis of 
asthma in service.  Reference was also made to a statement 
from a private physician that addressed only current findings 
of asthma without containing any linkage between the current 
findings and the Veteran's service many years earlier.  It 
was also determined there was no showing that the Veteran's 
service-connected appendectomy scarring had caused or 
accelerated his death in any way.  The records for 
consideration included statements from Nestor. A. Marcia, 
M.D., including one dated in October 1994 in which the 
physician stated that the Veteran had been under his medical 
care between September 1989 and October 1994 for chest 
discomfort, headache, dizziness, and chronic cough with 
slight dyspnea.  The physician noted the Veteran was being 
managed as a case of hypertensive cardiovascular disease and 
chronic bronchitis. 

The records also include a statement from Fredesvinda D. 
Encarnacion, M.D., who stated in May 2003 that the Veteran 
had been seen by him in November 2000 for cardiorespiratory 
arrest secondary to status asmaticus.  He reported that he 
had treated the Veteran for the past four years for on and 
off bronchial asthma.  

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the June 2003 rating decision that raises a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the Veteran's death.  Since 
filing to reopen her claim, she has reiterated her own 
contentions that the Veteran's death was in some way related 
to service.  She has also provided additional copy of the 
Veteran's death certificate and copies of the service 
treatment records.  This evidence is essentially cumulative 
and does not raise a reasonable possibility of substantiating 
the claim.  

The appellant has argued that the Veteran's service began in 
1942 not 1945.  In this regard the RO has advised the 
appellant that the service department previously reviewed the 
matter and certified that the Veteran's service began in 
January 1945.  She was advised by letter of January 2009 to 
submit any evidence she had to support her contention, but no 
additional evidence was received to warrant referral to the 
service department.  

Accordingly, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of the claim 
is warranted at this time.


ORDER

New and material evidence has not been received and the claim 
for service connection for the cause of the Veteran's death 
is not reopened.  The appeal is denied.

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


